Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 06/24/2021 has been entered. However, this action has been made final, as necessitated by amendment. Claims 1-7 are currently pending in the application. Claims 6-7 are new.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly et al (U.S. Publication No. 2017/0190330 A1) hereinafter Kelly further in view of Lydike et al (E.P. Patent No. 2,159,122 B1) hereinafter Lydike.

Regarding claim 1, Kelly discloses:
an automated driving controller that performs automated driving control over a vehicle; a manual driving controller that performs manual driving control over said vehicle in response to operation by a driver; a driving mode shift controller that shifts a driving mode between said automated driving control and said manual driving control [see Paragraph 0092 - discusses an automated function of setting a speed for a cruise control system 16 and when a vehicle slip is detected (loss of traction to due to a friction change) the cruise control function is cancelled and the vehicle reverts to a manual mode, also when the driver depresses the brake and applies the accelerator pedal (operation by a driver) the cruise control function is cancelled];
a u estimation unit that estimates a frictional coefficient u of a road surface on which said vehicle travels [see Paragraph 0055 - discusses obtaining information from a driving surface such as a coefficient of friction value];
a driving force distribution controller that distributes a driving force among driving wheels of said vehicle [see Paragraph 0095 - discusses a LSP system 12 that is operable to apply a selective powertrain, and traction control, actions to one or more wheels, collectively or individually, to maintain vehicle at a desired speed]; and
said driving force distribution controller distributing, when said driving mode shift controller forcibly shifts said driving mode from said automated driving control to said manual driving control without intention of said driver [see Paragraph 0092 - discusses an automated function of setting a speed for a cruise control system 16 and when a vehicle slip is detected (loss of traction due to a friction change) the cruise control function is cancelled and the vehicle reverts to a manual mode] and when inputting driving force generated by said manual driving control in response to said operation by said driver [see Paragraph 0114 – discusses where an LSP (cruise control system) has a range of kilometers per hour (KPH) for operation and the cruise control system 16 has a range of KPH for operation, both systems independently operating (see Paragraph 0096), see Paragraph 0096 – discusses that LSP manages behavior when there is slip generated, for example, the LSP is set at 28 KPH and the cruise control is set at 30 KPH and when the speed drops below 28 KPH from the cruise control 30 KPH due to a vehicle slip (cornering) and operator input (see Paragraph 0092 – driver depresses decelerator), then the LSP control system takes over (due to the speed falling within the LSP KPH range) and the LSP applies the selective control to the wheels to maintain speed (set LSP speed of 28 KPH) (see Paragraph 0095 below) and see Figure 3 below – depicts the LSP 12 and cruise control 16 apart of the same controller 10],

    PNG
    media_image1.png
    302
    339
    media_image1.png
    Greyscale

Figure 3 of Kelly

see Paragraph 0095 - discusses a LSP system 12 that is operable to apply a selective powertrain, and traction control, actions to one or more wheels, collectively or individually, to maintain vehicle at a desired speed (if slip is detected), and see Paragraph 0158 – discusses the driver can override with acceleration input via pedal].

However, Kelly fails to disclose: 
a maximum frictional force calculation unit that calculates the maximum frictional force between a wheel of said vehicle and said road surface based on said frictional coefficient u estimated by said u estimation unit; 
a storage device that stores, during said automated driving control, said frictional coefficient u estimated by said u estimation unit and the maximum frictional force calculated by said maximum frictional force calculation unit; and 
said driving force distribution controller distributing, when exceeding the maximum frictional force stored in said storage device is input to one of said driving wheels of said vehicle, said inputting driving force to a different driving wheel.

Lydike discloses a maximum frictional force calculation unit that calculates the maximum frictional force between a wheel of said vehicle and said road surface based on said frictional coefficient u estimated by said u estimation unit [see Paragraph 0072 - discusses calculating a maximum frictional force based on the coefficient of friction]; 
	Lydike suggests that being able to calculate the maximum friction force (based on frictional coefficient), the maximum friction force can be used to determine if a vehicle is safely on the road [see Paragraph 0066].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the friction coefficient as taught by Kelly to Lydike in order to determine if a vehicle is safely on the road [Lydike, see Paragraph 0066].

Lydike further discloses a storage device that stores, during said automated driving control, said frictional coefficient u estimated by said u estimation unit and the maximum frictional force calculated by said maximum frictional force calculation unit [see Paragraph 0073 - discusses storing information about the coefficient of friction and the maximum available friction force for road sections].
Lydike suggests that road sections might have different data associated with each (friction coefficient and maximum frictional force) [see Paragraph 0073].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention as taught by Kelly to include a storage device as taught by Lydike in order to save and associate data with different road sections [Lydike, see Paragraph 0073].

	Still referring to claim 1, Kelly further discloses said driving force distribution controller distributing, when said driving mode shift controller forcibly shifts said driving mode from said automated driving control to said manual driving control without intention of said driver [see Paragraph 0092 - discusses an automated function of setting a speed for a cruise control system 16 and when a vehicle slip is detected (loss of traction due to a friction change) the cruise control function is cancelled and the vehicle reverts to a manual mode] and when inputting driving force generated by said manual driving control in response to said operation by said driver [see Paragraph 0114 – discusses where an LSP (cruise control system) has a range of kilometers per hour (KPH) for operation and the cruise control system 16 has a range of KPH for operation, both systems independently operating (see Paragraph 0096), see Paragraph 0096 – discusses that LSP manages behavior when there is slip generated, for example, the LSP is set at 28 KPH and the cruise control is set at 30 KPH and when the speed drops below 28 KPH from the cruise control 30 KPH due to a vehicle slip (cornering) and operator input (see Paragraph 0092 – driver depresses decelerator), then the LSP control system takes over (due to the speed falling within the LSP KPH range) and the LSP applies the selective control to the wheels to maintain speed (set LSP speed of 28 KPH) (see Paragraph 0095 below) and see Figure 3 below – depicts the LSP 12 and cruise control 16 apart of the same controller 10],

    PNG
    media_image1.png
    302
    339
    media_image1.png
    Greyscale

Figure 3 of Kelly

 said inputting driving force to a different driving wheel [see Paragraph 0095 - discusses a LSP system 12 that is operable to apply a selective powertrain, and traction control, actions to one or more wheels, collectively or individually, to maintain vehicle at a desired speed (if slip is detected), and see Paragraph 0158 – discusses the driver can override with acceleration input via pedal].

Kelly fails to disclose when inputting driving force exceeding the maximum frictional force stored in said storage device is input to one of said driving wheels of said vehicle.
Lydike suggests that by knowing the maximum frictional force, a vehicle system can determine whether a vehicle is experiencing slip (maximum frictional forced exceeded due to acceleration) during cornering [see Paragraph 0066].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the condition of switching from automated to manual when slip is detected and when inputting driving force generated by said manual driving control in response to the driver operation as taught by Kelly to include the condition of inputting driving force exceeding the maximum frictional force that is stored as taught by Lydike in order for a vehicle system to determine when slip is occurring [Lydike, see Paragraph 0066].

Regarding claim 5, Kelly discloses:
an automated driving controller that performs automated driving control over a vehicle; a manual driving controller that performs manual driving control over said vehicle in response to operation by a driver; a driving mode shift controller that shifts a driving mode between said automated driving control and said manual driving control [see Paragraph 0092 - discusses an automated function of setting a speed for a cruise control system 16 and when a vehicle slip is detected (loss of traction to due to a friction change) the cruise control function is cancelled and the vehicle reverts to a manual mode, also when the driver depresses the brake and applies the accelerator pedal (operation by a driver) the cruise control function is cancelled], wherein the method comprises the steps of:
estimating a frictional coefficient of a road surface on which said vehicle travels [see Paragraph 0055 - discusses obtaining information from a driving surface such as a coefficient of friction value]; and
see Paragraph 0092 - discusses an automated function of setting a speed for a cruise control system 16 and when a vehicle slip is detected (loss of traction due to a friction change) the cruise control function is cancelled and the vehicle reverts to a manual mode] and when inputting driving force generated by said manual driving control in response to said operation by said driver [see Paragraph 0114 – discusses where an LSP (cruise control system) has a range of kilometers per hour (KPH) for operation and the cruise control system 16 has a range of KPH for operation, both systems independently operating (see Paragraph 0096), see Paragraph 0096 – discusses that LSP manages behavior when there is slip generated, for example, the LSP is set at 28 KPH and the cruise control is set at 30 KPH and when the speed drops below 28 KPH from the cruise control 30 KPH due to a vehicle slip (cornering) and operator input (see Paragraph 0092 – driver depresses decelerator), then the LSP control system takes over (due to the speed falling within the LSP KPH range) and the LSP applies the selective control to the wheels to maintain speed (set LSP speed of 28 KPH) (see Paragraph 0095 below) and see Figure 3 below – depicts the LSP 12 and cruise control 16 apart of the same controller 10],

    PNG
    media_image1.png
    302
    339
    media_image1.png
    Greyscale

Figure 3 of Kelly
 distributing said inputting driving force to a different driving wheel [see Paragraph 0095 - discusses a LSP system 12 that is operable to apply a selective powertrain, and traction control, actions to one or more wheels, collectively or individually, to maintain vehicle at a desired speed (if slip is detected), and see Paragraph 0158 – discusses the driver can override with acceleration input via pedal].

However, Kelly fails to disclose: 
calculating the maximum frictional force between a wheel of said vehicle and said road surface based on said estimated frictional coefficient; 
storing, during said automated driving control, said estimated frictional coefficient and the calculated maximum frictional force into a storage device; and 
when exceeding the maximum frictional force stored in said storage device is input to one of said driving wheels of said vehicle, distributing said inputting driving force to a different driving wheel.

Lydike discloses calculating the maximum frictional force between a wheel of said vehicle and said road surface based on said estimated frictional coefficient [see Paragraph 0072 - discusses calculating a maximum frictional force based on the coefficient of friction]; 
	Lydike suggests that being able to calculate the maximum friction force (based on frictional coefficient), the maximum friction force can be used to determine if a vehicle is safely on the road [see Paragraph 0066].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the friction coefficient as taught by Kelly to calculate a maximum frictional force based on the friction coefficient as taught by Lydike in order to determine if a vehicle is safely on the road [Lydike, see Paragraph 0066].

Lydike further discloses storing, during said automated driving control, said estimated frictional coefficient and the calculated maximum frictional force into a storage device [see Paragraph 0073 - discusses storing information about the coefficient of friction and the maximum available friction force for road sections].
Lydike suggests that road sections might have different data associated with each (friction coefficient and maximum frictional force) [see Paragraph 0073].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention as taught by Kelly to include a storage device as taught by Lydike in order to save and associate data with different road sections [Lydike, see Paragraph 0073].

	Still referring to claim 5, Kelly further discloses when said driving mode shift controller forcibly shifts said driving mode from said automated driving control to said manual driving control without intention of said driver [see Paragraph 0092 - discusses an automated function of setting a speed for a cruise control system 16 and when a vehicle slip is detected (loss of traction due to a friction change) the cruise control function is cancelled and the vehicle reverts to a manual mode] and when inputting driving force generated by said manual driving control in response to said operation by said driver [see Paragraph 0114 – discusses where an LSP (cruise control system) has a range of kilometers per hour (KPH) for operation and the cruise control system 16 has a range of KPH for operation, both systems independently operating (see Paragraph 0096), see Paragraph 0096 – discusses that LSP manages behavior when there is slip generated, for example, the LSP is set at 28 KPH and the cruise control is set at 30 KPH and when the speed drops below 28 KPH from the cruise control 30 KPH due to a vehicle slip (cornering) and operator input (see Paragraph 0092 – driver depresses decelerator), then the LSP control system takes over (due to the speed falling within the LSP KPH range) and the LSP applies the selective control to the wheels to maintain speed (set LSP speed of 28 KPH) (see Paragraph 0095 below), and see Figure 3 below – depicts the LSP 12 and cruise control 16 apart of the same controller 10],

    PNG
    media_image1.png
    302
    339
    media_image1.png
    Greyscale

Figure 3 of Kelly

distributing said inputting driving force to a different driving wheel [see Paragraph 0095 - discusses a LSP system 12 that is operable to apply a selective powertrain, and traction control, actions to one or more wheels, collectively or individually, to maintain vehicle at a desired speed (if slip is detected), and see Paragraph 0158 – discusses the driver can override with acceleration input via pedal].
However, Kelly fails to disclose when exceeding the maximum frictional force stored in said storage device is input to one of said driving wheels of said vehicle.
Lydike suggests that by knowing the maximum frictional force, a vehicle system can determine whether a vehicle is experiencing slip (maximum frictional forced exceeded due to acceleration) during cornering [see Paragraph 0066].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the condition of switching from automated to manual when slip is detected and when inputting driving force generated by said manual driving control in response to the driver operation as taught by Kelly to include the condition of inputting driving force exceeding the maximum frictional force that is stored as taught by Lydike in order for a vehicle system to determine when slip is occurring [Lydike, see Paragraph 0066].

Regarding claim 7, Kelly and Lydike disclose the invention with respect to claim 1. Kelly further discloses wherein said inputting driving force is generated by the manual driving control in response to an operation of an accelerator by the driver [see Paragraph 0092 - discusses that when a driver depresses the brake (operation by driver) the vehicle reverts to a manual mode of operation, which then requires the driver to press the accelerator (inputting driving force), also see Paragraph 0158 – discusses that at during any stage of the LSP process that the driver can override the LSP by depressing the accelerator pedal to adjust the vehicle speed in a positive sense (for example during the wheel slip when selectively applying powertrain to wheels)].

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly in view of Lydike further in view of Imamura et al. (U.S. Publication No. 2019/0263392 A1) hereinafter Imamura.

Regarding claim 2, Kelly and Lydike disclose the invention with respect to claim 1. Kelly further discloses when said driving force to be distributed to said different driving wheel exceeds the maximum frictional force stored in said storage device, limits a total inputting driving force to be distributed to said driving wheels [see Paragraph 0087 - discusses when the wheel slip is detected (maximum friction exceeded of a wheel), the traction control systems 14S is configured to limit wheel spin by application of brake and powertrain, and also see Paragraph 0095 - discusses that the LSP 12 can selectively apply powertrain to individual wheels to maintain vehicle speed].
However, Kelly fails to disclose that the maximum frictional force is stored.
Lydike further discloses a maximum frictional force that is stored [see Paragraph 0073 - discusses storing information about the coefficient of friction and the maximum available friction force for road sections].
Lydike suggests that road sections might have different data associated with each (friction coefficient and maximum frictional force) [see Paragraph 0073].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention as taught by Kelly to store maximum frictional forces as taught by Lydike in order to save and associate data with different road sections [Lydike, see Paragraph 0073].

Kelly and Lydike fails to disclose wherein said driving force distribution controller distributes said inputting driving force to said different driving wheel up to the maximum frictional force stored in said storage device.
Imamura discloses wherein said driving force distribution controller distributes said inputting driving force to said different driving wheel up to the maximum frictional force stored in said storage device [see Paragraph 0034 - discusses using a maximum friction force of the road to control the driving force of a vehicle, see Paragraph 0039 - discusses distributing the driving force between wheels based on a grip limit (reflected by the maximum friction force of the road), see Paragraph 0041 - discusses setting a distribution ratio of the driving force between the wheels based on a ratio of road surface friction during traveling and the maximum friction force, and see Paragraph 0082 – discusses that the maximum friction force of the road is stored in a memory].
Imamura suggests that by determining the grip limit (reflected by the maximum friction force of the road) of a road surface condition and distributing driving force (based on maximum friction force of a road section) from the main drive wheels to subordinate drive wheels (different wheels), drive loss due to slip of the main drive wheels is reduced [see Paragraphs 0019-0020].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention as taught by Kelly and Lydike to distribute inputting driving force to different driving wheels up to the maximum frictional force stored in said storage device as taught by Imamura in order to reduce drive loss due to slip [Imamura, see Paragraphs 0019-0020].

Regarding claim 4, Kelly, Lydike and Imamura disclose the invention with respect to claim 2. Kelly further discloses wherein said total inputting driving force is a total of driving force generated by a power unit of said vehicle to satisfy a required driving force according to see Paragraph 0112 – discusses that the LSP 12 causes a required amount of powertrain torque to be applied to one or more wheels, the LSP 12 may generate a virtual accelerator signal for the required powertrain torque].

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kelly in view Lydike further in view of Beever et al (U.S. Patent No. 9,475,395 B2) hereinafter Beever.

Regarding claim 3, Kelly and Lydike disclose the invention with respect to claim 1. Kelly further discloses driving mode shift controller forcibly shifts said driving mode from said automated driving control to said manual driving control without intention of said driver [see Paragraph 0092 - discusses an automated function of setting a speed for a cruise control system 16 and when a vehicle slip is detected (loss of traction to due to a friction change) the cruise control function is cancelled and the vehicle reverts to a manual mode]. 
However, the combination of Kelly and Lydike fails to disclose said storage device updates said stored frictional coefficient u with said changed frictional coefficient u.
Beever discloses updating a stored frictional coefficient during a wheel slip [see Column 7, lines 34-47 – discusses that when wheel slip occurs the coefficient of friction value is updated].
Beever suggests that coefficient of friction can change when traversing different surfaces, for example from dry to wet [see Column 7, lines 47-53]
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention as taught by Kelly and Lydike to update the coefficient of friction as taught by Beever in order to anticipate different surfaces [Beever, see Column 7, lines 47-53].

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kelly in view of Lydike further in view of Liggins et al. (U.S. Publication No. 2015/0239456 A1) hereinafter Liggins.

Regarding claim 6, Kelly and Lydike disclose the invention with respect to claim 1. 
However, the combination of Kelly and Lydike fails to disclose wherein said driving force distribution controller stops distributing said inputting driving force to said different driving wheel after a predetermined period of time has passed since said driving mode is forcibly shifted from said automated driving control to said manual driving control regardless of whether said inputting driving force generated by said manual driving control in response to said operation by said driver and exceeding the maximum frictional force stored in said storage device is input to said one of said driving wheels.

Liggins discloses wherein said driving force distribution controller stops distributing said inputting driving force to said different driving wheel after a predetermined period of time has passed since said driving mode is forcibly shifted from said automated driving control to said manual driving control regardless of whether said inputting driving force generated by said manual driving control in response to said operation by said driver and exceeding the maximum frictional force stored in said storage device is input to said one of said driving wheels [see Paragraph 0020 – discusses that a controller cancels automated control of at least one wheel after a predetermined time period has elapsed during a recovery mode].
Liggins suggests that by stopping rotation of the wheel(s) (after a predetermined time) can assist in the vehicle recovering [see Paragraph 0020]. Specifically, when operating in an off road environment, the vehicle can become immobilized because the wheels can keep spinning due to the loose material of the road (insufficient traction) [see Paragraph 0002]. 

Kelly to cancel automated control of a vehicle wheel after a predetermine period of time as taught by Liggins in order to assist in the vehicle recovering [Liggins, see Paragraphs 0002 and 0020].

Response to Arguments
Applicant's arguments filed 06/24/2021 have been fully considered but they are not persuasive:

Claim 1
Applicant argues, on Page 7 lines 3-7, that Kelly automatically keeps the vehicle at the target low speed without any pedal inputs being required by the user. Examiner disagrees, Kelly alters the automated driving feature (low speed cruise control) when a brake is depressed and/or accelerator is pressed, this can occur at any stage of the LSP process [see Paragraph 0158], for example altering during a wheel slip event (without intention of driver) during the LSP process [see Paragraph 0096], and when control is applied to one or more wheels [see Paragraph 0095].

[0096] The LSP control system 12 is configured to allow a user to input a desired value of set-speed parameter, user_set-speed to the LSP control system 12 via a low-speed progress control HMI (LSP HMI) 20 (FIG. 1, FIG. 3) which shares certain input buttons 173-175 with the cruise control system 16 and HDC control system 12HD. Provided the vehicle speed is within the allowable range of operation of the LSP control system (which is the range from 2 to 30 KPH in the present embodiment although other ranges are also useful) the LSP control system 12 controls vehicle speed in accordance with the value of user_set-speed by setting a parameter LSP_set-speed equal to the value of user_set-speed unless the system 12 determines that a lower value of LSP_set-speed is required as discussed in more detail below with respect to FIG. 5. Unlike the cruise control system 16, the LSP control system 12 is configured to operate independently of the occurrence of a traction event. That is, the LSP control system 12 does not cancel speed control upon detection of wheel slip. Rather, the LSP control system 12 actively manages vehicle behavior when slip is detected.

[0158] At any stage of the LSP control process the user can override the LSP function by depressing the accelerator pedal 161 and/or brake pedal 163 to adjust the vehicle speed in a positive or negative sense. If the brake pedal 163 is depressed the LSP control system 12 terminates automatic control of vehicle speed. 


Therefore, the LSP has the same responses and functionality as the cruise control system as discussed in cited Paragraph 0092. The LSP control system and cruise control system utilize the same features, the only difference being one operating at a time depending on the speed, for example 30-150 KPH for the cruise control system and 2-30 KPH for the LSP system [see Paragraph 0114], and see Figure 3 below – depicts the LSP 12 and cruise control 16 apart of the same controller 10.

    PNG
    media_image1.png
    302
    339
    media_image1.png
    Greyscale

Figure 3 of Kelly

For example, the LSP is set at 28 KPH and the cruise control is set at 30 KPH and when the speed drops below 28 KPH from the cruise control 30 KPH due to a vehicle slip (cornering) see Paragraph 0092 – driver depresses decelerator), then the LSP control system takes over (due to the speed falling within the LSP KPH range) and the LSP applies the selective control to the wheels to maintain speed (set LSP speed of 28 KPH) (see Paragraph 0095 and see Paragraph 0158 – discusses the driver overrides with acceleration input via pedal at any stage during the LSP process).

Therefore, since both the LSP and cruise control systems work independently (both having ranges of KPH that overlap and cause one system to activate and the other to standby when speed falls into a range as discussed in the example above) and have the same features (influencing manual operation through pedals), Kelly does in fact disclose the features of amended claim 1.

Teaches Away
Applicant argues, on Page 9 lines 11-15, that Kelly teaches away because control according to manual inputs from accelerator by the user, automatic speed control at lower speed would be impossible. Examiner disagrees, see Paragraphs 0096 and 0158 above. Both systems work together depending on the speed (low speed and high speed) and refer to the example below:
For example, the LSP is set at 28 KPH and the cruise control is set at 30 KPH and when the speed drops below 28 KPH from the cruise control 30 KPH due to a vehicle slip (cornering) and operator input (see Paragraph 0092 – driver depresses decelerator), then the LSP control system takes over (due to the speed falling within the LSP KPH range) and the LSP applies the selective control to the wheels to maintain speed (set LSP speed of 28 KPH) (see Paragraph 0095 and see Paragraph 0158 – discusses the driver overrides with acceleration input via pedal at any stage during the LSP process).


Claim 2
Examiner agrees, that Kelly and Lydike fails to disclose the specific control of wherein said driving force distribution controller distributes said inputting driving force to said different driving wheel up to the maximum frictional force stored in said storage device. 

Upon further searching the specific limitation, Examiner has found and relies on the teachings of Imamura.

 Imamura discloses wherein said driving force distribution controller distributes said inputting driving force to said different driving wheel up to the maximum frictional force stored in said storage device [see Paragraph 0034 - discusses using a maximum friction force of the road to control the driving force of a vehicle, see Paragraph 0039 - discusses distributing the driving force between wheels based on a grip limit (reflected by the maximum friction force of the road), see Paragraph 0041 - discusses setting a distribution ratio of the driving force between the wheels based on a ratio of road surface friction during traveling and the maximum friction force, and see Paragraph 0082 – discusses that the maximum friction force of the road is stored in a memory].
Imamura suggests that by determining the grip limit (reflected by the maximum friction force of the road) of a road surface condition and distributing driving force (based on maximum friction force of a road section) from the main drive wheels to subordinate drive wheels (different wheels), drive loss due to slip of the main drive wheels is reduced [see Paragraphs 0019-0020].
Kelly and Lydike to distribute inputting driving force to different driving wheels up to the maximum frictional force stored in said storage device as taught by Imamura in order to reduce drive loss due to slip [Imamura, see Paragraphs 0019-0020].

Therefore, Imamura discloses the more specific control limitations of claim 2, and Applicant does not overcome the rejection of claim 2.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

U.S. Publication No. 2017/0096070 A1 (Hyun) – discusses determining maximum road frictional force of driving wheels from a determined road frictional coefficient when vehicle slip is detected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

/S.M.G./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665